Exhibit 10.1.52

 

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT THREE (TO UNIFIED IN-FLIGHT CONNECTIVITY HARDWARE,

SERVICES AND MAINTENANCE AGREEMENT)

This Amendment Three (this “Amendment”) to the Unified In-Flight Connectivity
Hardware, Services and Maintenance Agreement, dated as of February 1, 2017, as
previously amended (as so amended, the “Original Agreement”), by and between
American Airlines, Inc. (“American”) and Gogo LLC (“Gogo”) (collectively the
“Parties” and individually a “Party”), is made and entered into this
September 4, 2018 (the “Amendment Effective Date”).

WHEREAS, American desires to launch IPTV Services on Retrofit A/C in the 2Ku
Fleet to provide live television programming] to passengers on such aircraft;

WHEREAS, American and DISH Network L.L.C. (“Dish”) have entered into an
agreement under which American has been granted rights by Dish to receive,
distribute, transmit, exhibit and display certain live television programming on
the Retrofit A/C in the 2Ku Fleet (the “AA-Dish Agreement”);

WHEREAS, Gogo, American, and Dish have entered into an agreement under which
Dish granted all licenses to Gogo that are required for Gogo to provide the IPTV
Services to American (the “Gogo-American-Dish Agreement”);

WHEREAS, Gogo and American have been involved in negotiations to amend the
Original Agreement to reflect the addition of IPTV Services on the Retrofit A/C
in the 2Ku Fleet and intend to continue such negotiations in good faith; and

WHEREAS, the Parties desire to amend the Original Agreement to reflect the
launch of the IPTV Services on the Retrofit A/C in the 2Ku Fleet.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, American and Gogo agree as follows:

 

1

Amendments to Original Agreement.

 

  a.

Section 9.4.4 of the Original Agreement is deleted in its entirety and replaced
with the following:

American Airlines Confidential and Proprietary

 

Page 1



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

  9.4.4

IPTV Services. Gogo shall provision IPTV Services to the Retrofit A/C in the 2Ku
Fleet as described in Exhibit R, at pricing set forth in Exhibit D.

 

  b.

The following shall be added to Section 17 of the Original Agreement:

 

  17.2.9

Gogo shall provide notice to American in the event of any (i) actual or alleged
breach of the Gogo-American-Dish Agreement, or (ii) actual, or threat of, early
termination of the Gogo-American-Dish Agreement, in each case (i) and (ii), by
either Gogo or Dish. In the event of any occurrence of subpart (i) or (ii), Gogo
shall work with American in good faith in an attempt to resolve the issues
between Gogo and Dish leading to such occurrence (including by allowing American
to cure any default). In the event that the breach cannot be cured, Gogo retains
its right to terminate the Gogo-American-Dish Agreement as set forth therein. In
no event will Gogo disrupt or suspend the IPTV Services due to an actual or
alleged breach of the Gogo-American-Dish Agreement by Dish without first giving
Dish and American a [***] to cure such breach, provided that the breach is
curable within such period.

 

  17.2.10

Gogo will use best efforts to maintain the Gogo-American-Dish Agreement.

 

  c.

The following is added as Section 21.1(g) of the Original Agreement:

(g) in addition to the indemnification obligations under the Gogo-American-Dish
Agreement, a breach of Section 1(a) of the Gogo-American-Dish Agreement;
provided that for purposes of this Section 21.1(g), Dish will not be considered
a third party.

 

  d.

Section 2.3 of Exhibit D is deleted in its entirety and replaced with:

 

  2.3

Fees for the IPTV Services for Retrofit A/C in the 2Ku Fleet (other than the
Additional 757s on the Phoenix to Hawaii route)

 

  2.3.1

Fees for the IPTV Services:

[***]

 

  e.

Item 9 of the table in Section 1.2 of Exhibit I is deleted in its entirety and
replaced with: [***]

 

  f.

The following shall be added to the end of the table in Section 1.2 of Exhibit
I: [***]

 

American Airlines Confidential and Proprietary

Page 2



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

  g.

The first paragraph of Section 5 of Exhibit J-1 is deleted in its entirety and
replaced with the following:

Gogo and American will negotiate in good faith the SLA terms and metrics similar
to the concepts and targets shown in the tables in this Section 5 of Exhibit
J-1, and will work to agree on actual terms and metrics no later than [***]
following the Amendment Effective Date. Gogo shall use its best efforts to
provide the IPTV Services in industry standard video and audio quality. The
Parties agree that the tables in this Section 5 of Exhibit J-1 are illustrative
of expected service measurements.

 

  h.

A new Section 6 is added to Exhibit K as follows:

 

  6.

IPTV Services Dashboard

General. IPTV Services Dashboard: Gogo shall provide American a Dashboard that
shall include analytics for the IPTV Services (the “IPTV Services Dashboard”)
substantially in the form set forth in Figure K-1.

 

  6.1.

At a minimum, the IPTV Services Dashboard shall include the following
information updated at least once daily. The Parties shall discuss in good faith
the addition of additional metrics to the IPTV Services Dashboard.

 

  6.1.1.

Number of IPTV Users and views.

 

  6.1.2.

The click through rate and IPTV take rate for the channels presented in the IPTV
UI, where “take rate” refers to the ratio, expressed as a percentage, of Users
viewing a particular channel to the number of passengers on a particular flight.

 

  6.1.3.

Availability and media quality of the IPTV multicast stream as measured on each
Retrofit A/C in the 2Ku Fleet.

 

  6.1.4.

The number of active Retrofit A/C in the 2Ku Fleet on which the IPTV Services
are deployed.

 

  6.2.

Within [***] of the end of each calendar month, Gogo shall provide to American a
report in Microsoft Excel format that includes (a) the Output IPTV Availability,
and (b) Output eMOS information for the preceding calendar month. Gogo shall use
its best efforts to make the Output IPTV Availability and Output eMOS available
on a minute-by-minute basis and within the IPTV Services Dashboard.

 

American Airlines Confidential and Proprietary

Page 3



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

  6.2.1.

“eMOS” means the model used to compute the estimated user-perceived video
quality by combining multiple objective video quality analyzer (VQA) metrics
whose continuous values are mapped to discrete scores on the 0—5 mean opinion
score (MOS) scale, with 5 being the best on both standard definition and high
definition programs.

 

  6.2.2.

“Output IPTV Availability” means the availability of each of the IPTV Channels
on a time interval determined by the Parties, as reported by a Tektronix Sentry
box measuring the output of the SmartBox(es) supplying the IPTV Services.

 

  6.2.3.

“Output eMOS” means the eMOS scores of each of the IPTV Channels on a time
interval determined by the Parties, as reported by a Tektronix Sentry box
measuring the output of the SmartBox(es) supplying the IPTV Services.

 

  i.

Exhibit R is deleted in its entirety and replaced with Exhibit R attached to
this Amendment.

 

2

Further Negotiations. The Parties acknowledge that ongoing negotiations are
occurring with respect to the IPTV Services and agree to continue such
negotiations in good faith in order to further amend the Original Agreement with
respect to the IPTV Services. The Parties shall use their best efforts to
conclude such negotiations and amend and restate this Amendment within [***]
after the Amendment Effective Date.

 

3

Entire Agreement/Amendment. This Amendment constitutes the full and complete
understanding of the Parties, as of the Amendment Effective Date, with respect
to the subject matter of this Amendment and supersedes all prior agreements and
understandings between the Parties with respect to the subject matter. This
Amendment may be modified only by written agreement signed by an authorized
representative of each Party.

 

4

Effectiveness of Agreement/Definitions. Except as specifically amended by this
Amendment, the Original Agreement remains in full force and effect. All
capitalized terms used but not defined herein shall have the respective meanings
applied to them in the Original Agreement.

 

5

Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument, and if so executed in counterparts will be enforceable and
effective upon the exchange of executed counterparts or the exchange of
facsimile transmissions of executed counterparts. Each Party agrees that any
electronic signatures of the Parties, in any form or format, included in this
Amendment are intended to authenticate this writing and to have the same force
and effect as manual signatures. For the purposes of this provision, ‘electronic
signature’ means any electronic sound, symbol or process attached to or
logically associated with a record and executed and adopted by a Party with the
intent to sign such record, including e-mail signatures and processes developed
by electronic signature services (e.g., DocuSign).

 

American Airlines Confidential and Proprietary

Page 4



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

[Signatures appear on the next page]

 

American Airlines Confidential and Proprietary

Page 5



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the Amendment Effective Date.

 

GOGO LLC                   AMERICAN AIRLINES, INC. By:  

/s/ David Bijur

     By:  

/s/ Jimmy James

Name:   David Bijur      Name:   Jimmy James Title:   SVP      Title:   MD, Tech
Ops Procurement Date:   10/17/2018      Date:   10/23/2018

 

American Airlines Confidential and Proprietary

Signature Page to Amendment Three (to Unified In-Flight Connectivity Hardware,
Services and

Maintenance Agreement)



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Figure K-1

IPTV Dashboard

[***]

 

American Airlines Confidential and Proprietary

Figure K-1 Page 1



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

[***]

 

American Airlines Confidential and Proprietary

Figure K-1 Page 2



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

[***]

 

American Airlines Confidential and Proprietary

Figure K-1 Page 3



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Exhibit R:

IPTV Services

This Exhibit R is intended to set forth the Parties’ respective rights and
obligations with respect to IPTV Services. For the avoidance of doubt, except
where the context of the Original Agreement otherwise requires, the equipment,
software and services described herein shall constitute Equipment, Software and
IPTV Services, respectively, as such terms are defined in the Original
Agreement.

 

1.

Provision of IPTV Services

 

  1.1

Gogo shall make the IPTV Services available to User’s PEDs on all Retrofit A/C
equipped with the 2Ku Solution other than the Additional 757s on the Phoenix to
Hawaii route. Upon satisfaction of the IPTV Services tests in accordance with
the acceptance testing protocols agreed by the Parties (the “IPTV Launch Date”),
Gogo shall provide to American [***].

 

  1.2

In consideration of the fees set forth in Section 2.3 of Exhibit D, as between
the Parties, Gogo is responsible for the acquisition or development,
installation and maintenance of all Gogo provided hardware and software
specifically required for the provision of the IPTV Services, and monitoring
equipment (e.g., a Tektronix box). As between the Parties, Gogo shall house all
SmartBox(es) within its facilities and shall be responsible for assisting with
the maintenance and upkeep of the SmartBox(es), including notifying American and
Dish of issues related to the SmartBox(es) of which it has become aware.

 

  1.3

As between the Parties, American is responsible for obtaining the rights to
provide audiovisual content to Users in connection with the IPTV Services. As of
the Amendment Effective Date, American has been granted the rights to receive,
distribute, transmit, exhibit and display the following television channels to
Retrofit A/C by way of the 2Ku Solution (“IPTV Channels”):

 

  1.

WNBC

 

  2.

WNYW

 

  3.

CNBC

 

  4.

USA

 

  5.

Disney Channel

 

  6.

Telemundo (National)

 

  7.

ESPN

 

  8.

TNT

 

  9.

CNN

 

  10.

Bravo

 

  11.

NFL Network

 

  12.

WCBS

 

American Airlines Confidential and Proprietary

Exhibit R Page 1



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

  1.4

American may provision the IPTV Services to its passengers for [***]. American’s
sole payment obligations to Gogo for IPTV Services are set forth in Exhibit D,
Exhibit R, related SOWs (if any) and amendments to any of the foregoing,
regardless of any fee American may charge its passengers for the IPTV Services.

 

2.

IPTV Services Term and Termination

 

  2.1

The term during which Gogo shall provide the IPTV Services (the “IPTV Term”)
will begin on the Amendment Effective Date and continue until [***] for Retrofit
A/C equipped with the 2Ku Solution, unless earlier terminated in accordance with
the provisions of Section 18 of the Original Agreement or this Section 2 of
Exhibit R.

 

  2.2

American may terminate the IPTV Services at any time for any reason or no reason
whatsoever on written notice to Gogo, to be effective no earlier than [***]
following the delivery of such written notice to Gogo.

 

  2.3

American may terminate the IPTV Services at any time on notice to Gogo if
(a) Gogo fails to use its best efforts to provide the IPTV Service in industry
standard video and audio quality in accordance with Section 5 of Exhibit J-1 or
(b) the Parties fail to agree to service level metrics for the IPTV Services
within three (3) months of the Amendment Effective Date. [***].

 

  2.4

Upon any termination of the IPTV Services under this Section 2 of Exhibit R, the
Parties will use commercially reasonable efforts and work together in good faith
to develop a reasonable plan for the wind-down of the IPTV Services. For the
avoidance of doubt, any termination of the IPTV Services under this Section 2 of
Exhibit R will have no impact on any obligations either Party may have with
respect to other portions of the Gogo Services.

 

3.

Geofencing and Blackouts

 

  3.1

As between the Parties, Gogo is responsible for ensuring that the IPTV Channels
are not received, distributed, exhibited or displayed on any A/C located outside
of United States airspace for A/C departing from or arriving at destinations
outside the continental United States (including the District of Columbia) (the
“Unauthorized Airspace”). The operation of the IPTV Services in order to
receive, distribute, exhibit or display the IPTV Channels on A/C while such A/C
is within the Unauthorized Airspace (“Unauthorized Exhibition”) is not
authorized under this Amendment or the Original Agreement. Notwithstanding the
foregoing, for the purposes of this section, the reception, distribution,
exhibition and/or display of the IPTV Channels on flights departing from and
arriving at destinations within the continental United States (including the
District of Columbia) shall be deemed within United States airspace (regardless
of whether such aircraft exit United States airspace during the applicable
flight).

 

American Airlines Confidential and Proprietary

Exhibit R Page 2



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

4.

IPTV UI Implementation

 

  4.1

Gogo shall ensure that, as of the Amendment Effective Date, the Portal includes
a channel guide user interface that allows Users to select and view all of the
IPTV Channels, substantially similar to the user interface illustrated in Figure
R-1 (the “IPTV UI”). The IPTV UI shall include American Marks at American’s sole
discretion. Gogo shall ensure that the IPTV UI includes a Dish mark at all
times, and the size, placement and display of such Dish mark shall remain
consistent with the size, placement and display of such mark on the IPTV UI as
of the Amendment Effective Date unless and until a change to size, placement or
display of the Dish mark is agreed to by the Parties, provided that Gogo shall
not unreasonably withhold its agreement to a change proposed by American related
to the foregoing. Figure R-1 provides an example of an acceptable use of a Dish
mark. As between the Parties, Gogo shall be responsible for the development and
implementation of the IPTV UI as set forth in this Section 4.

 

  4.2

American may require that certain links or icons included within the Portal from
which a User can directly access the IPTV UI include text substantially similar
to “Live TV by DISH.” Such requirement shall be subject to the Parties agreeing
upon an MCP in accordance with Section 3.3.6 of the Original Agreement.

 

American Airlines Confidential and Proprietary

Exhibit R Page 3



--------------------------------------------------------------------------------

Amendment Three (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Figure R-1:

IPTV UIs

 

LOGO [g680726g25w59.jpg]

 

American Airlines Confidential and Proprietary

Figure R-1 Page 1